Name: 2001/872/EC: Commission Decision of 7 December 2001 approving the schemes submitted by the United Kingdom and Ireland for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) virus and repealing Decision 2001/494/EC (Text with EEA relevance) (notified under document number C(2001) 3938)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  competition;  fisheries;  Europe
 Date Published: 2001-12-08

 Avis juridique important|32001D08722001/872/EC: Commission Decision of 7 December 2001 approving the schemes submitted by the United Kingdom and Ireland for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) virus and repealing Decision 2001/494/EC (Text with EEA relevance) (notified under document number C(2001) 3938) Official Journal L 325 , 08/12/2001 P. 0033 - 0033Commission Decisionof 7 December 2001approving the schemes submitted by the United Kingdom and Ireland for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) virus and repealing Decision 2001/494/EC(notified under document number C(2001) 3938)(Only the English text is authentic)(Text with EEA relevance)(2001/872/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases(1), as last amended by Commission Decision 2001/288/EC(2), and in particular Article 6 thereof,Whereas:(1) Article 6(a), first indent, of Directive 93/53/EEC lays down that, in order to control an outbreak of infectious salmon anaemia (ISA), all fish in an infected farm shall be withdrawn in accordance with a scheme established by the official service and approved by the Commission.(2) Experience gained has shown that under certain conditions it is possible to extend the withdrawal over a period of time without impairing the efforts to eradicate the disease.(3) A withdrawal scheme to be applied in case of the detection of ISA in England, Scotland and Wales has been approved by Commission Decision 2001/494/EC(3).(4) The United Kingdom has submitted a withdrawal scheme to be applied in case of the detection of ISA in Northern Ireland.(5) Ireland has submitted a withdrawal scheme to be applied in case of the detection of ISA in Ireland.(6) The Commission and the Member States have examined the schemes submitted by the United Kingdom and Ireland in the light of the current state of scientific and technical evidence.(7) The disease control measures described in the withdrawal scheme for Northern Ireland and Ireland are fully consistent with the scheme already approved for England, Scotland and Wales.(8) The withdrawal of fish shall be carried out with the aim to eradicate the disease from infected farms and to prevent further spread of the disease to other farms as well as to the wild population susceptible to this infection.(9) The withdrawal of fish must be based on a case by case analysis of the risks for further spread of the disease, including the seriousness of the outbreak and other circumstances influencing the risks, and must take into account current practical experience and scientific evidence.(10) The examination carried out shows that the schemes submitted fulfil the requirements for such a scheme and therefore they should be approved.(11) For the sake of clarity, it is appropriate to approve the schemes submitted by the United Kingdom and Ireland by means of a single decision. Therefore Decision 2001/494/EC should be repealed.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The schemes submitted by the United Kingdom and Ireland for the withdrawal of all fish in farms situated in their territory and infected with infectious salmon anaemia (ISA) are approved.Article 2Decision 2001/494/EC is repealed.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 23.(2) OJ L 99, 10.4.2001, p. 11.(3) OJ L 180, 3.7.2001, p. 34.